DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 4: the phrase “and being biological compatibility” should instead read “being biologically compatible with”.
Claim 2, line 20: the phrase “and is cut as the predetermined width” should instead read “and is cut to 
Claim 2, line 25: the phrase “and is increased in volume” appears to be a mistake, as the knitting member’s deformation from a long rod shape to a lump shape would not result in a change of volume, it being a solid object. No material is added or taken away when the knitting member changes shape, therefore volume cannot change. It is recommended that this phrase instead be amended to read “and is increased in diameter”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the knitted sutures" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that this limitation be amended to instead read “the knitted rows of sutures” or that the claim be amended in order to establish basis for “the knitted sutures”.
Claim 1 recites the limitation "the knots" in line 14.  There is insufficient antecedent basis for this limitation in the claim. This limitation should be amended to read “the plurality of knots” instead.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
In claim 2, page 1, line 21, the phrase “is inserted into a hole of a bone” is interpreted to read on a human organism because the broadest reasonable interpretation of “is inserted into a hole of a bone” encompasses the bone itself as a part of the human body. The claim requires the combination of the knitting member and the bone of the patient. It is suggested that the claim be amended to recite the bone of the patient as the object of the functional language by instead stating “is configured to be inserted into a hole of a bone”.
In claim 2, page 1, line 25 to page 2, line 1, the phrase “increased in volume to be larger than a diameter of the hole of the bone” is interpreted to read on a human organism because the broadest reasonable interpretation of “increased in volume to be larger than a diameter of the hole of the bone” encompasses the bone itself as a part of the human body. The claim requires the combination of the knitting member and the bone of the patient. It is suggested that the claim be amended to recite the bone of the patient as the object of the functional language by instead stating “increased in volume and configured to be larger than a diameter of the hole of the bone”.
In claim 2, page 2, line 3, the phrase “not removed from the hole of the bone” is interpreted to read on a human organism because the broadest reasonable interpretation of “not removed from the hole of the bone” encompasses the bone itself as a part of the human body. The claim requires the combination of the knitting member and the bone of the patient. It is suggested that the claim be amended to recite the bone of the patient as the object of the functional language by instead stating “configured to remain within the hole of the bone”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Overes et al. (PGPub US 2011/0270278 A1) in view of Foerster (PGPub US 2014/0277133 A1).
With respect to claim 1, Overes et al. discloses a suture anchor (22 in Fig. 1A) using a suture (PP [0172]: “the anchor body 22 can be in the form of a substrate 42, which in one embodiment can be a strand, such as a suture strand or any alternatively constructed strand”), the suture anchor (22) configured as follows: first sutures (44 in Fig. 12A) configured as two rows of sutures constituting a pair (each row of the braid in Fig. 11H) are knitted continuously (knit pattern shown in Fig. 11H) to form a plurality of knots (99), and the knitted sutures (28) are cut to a predetermined length to form a knitting member (36) having a predetermined width and the predetermined length (PP [0229]: “The remainder of the second end portion 54 can then be terminated at a location proximate to the distal end 39b of the expandable portion 36”), and a predetermined number of second sutures (41 and 43 in Fig. 12B) that attach a soft tissue such as a damaged joint membrane, a cartilage, a muscle, or a ligament to a bone by sewing (24a in Fig. 1A, PP [0155]: “The anatomy can be defined by tissue that can include at least one of bone and soft tissue such as a tendon, a ligament, cartilage, the annulus of an intervertebral disc, or the like”) are provided between one knot and another knot (99 in Fig. 12B) of the knots (99) in a longitudinal direction of the knitting member (36) by sewing in a long line (PP [0217]: “the first and second portions 41 and 43 extend proximally from the eyelet 90 through at least a select opening 45 such as a plurality of select openings 45 of the openings 40 when the expandable portion 36 is in the first configuration”).
	However, Overes et al. fails to explicitly disclose wherein the first sutures are biologically compatible with a human body.
	In the same field of endeavor of soft suture anchors (abstract), Foerster teaches a suture anchor (100 in Fig. 1A) using a suture (160 and 110), the suture anchor (100) comprising first sutures (160) that are biologically compatible with the human body (PP [0037]: “Binding element 180a, b may preferably also made from a flexible biocompatible materials and may simply be variants of the material used for the implant anchor 100 and/or length of suture 110”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Overes et al. disclosure to explicitly incorporate the teachings of Foerster and include wherein the sutures are biologically compatible. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of suture materials that would have yielded predictable results.
Regarding claim 2, Overes et al. and Foerster render all of the preceding limitations to be obvious, as shown above. Overes et al. further discloses wherein the knitting member (36 in Fig. 1A) that has the plurality of knots (99 in Fig. 11H) and is cut to the predetermined width and length (PP [0229]: “The remainder of the second end portion 54 can then be terminated at a location proximate to the distal end 39b of the expandable portion 36”) is inserted into a hole of a bone (24a in Fig. 1A, PP [0155]: “The anatomy can be defined by tissue that can include at least one of bone and soft tissue such as a tendon, a ligament, cartilage, the annulus of an intervertebral disc, or the like”) and then, when the second sutures (41 and 43) provided between the one knot and the another knot (99 in Fig. 11H, not shown in Fig. 1A) in the long line (line of 36 in Fig. 1A) are pulled rearwards the knitting member (36) is deformed from a long rod shape (Fig. 1A) to a lump shape (Fig. 1B) and is increased in volume (examination continues under the assumption that applicant means “increased in diameter” instead of volume) to be larger than a diameter of the hole of the bone (24a, 36 in Fig. 1B is larger than the hole) so that the knitting member (36) deformed into the lump shape (36 in Fig. 1B) is not removed from the hole of the bone even when the second sutures (41 and 43) are pulled rearwards (PP [0182]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sengun (PGPub US 2013/0296934 A1) teaches a soft anchor (abstract) that is actuated between a first configuration (Fig. 8 and 9A) where the anchor has an unstressed configuration (with a smaller diameter for insertion into bone) and a second configuration (Fig. 9B) where the anchor is expanded to lock the anchor into bone (1001).
Bettenga et al. (PGPub US 2019/0070007 A1) teaches a soft anchor (abstract) that has a first insertion configuration (Fig. 1A) and a second expanded anchoring configuration (Fig. 1B).
DiMatteo et al. (PGPub US 2011/0022083 A1) teaches a suture anchor made from suture (abstract) that has a first insertion configuration (Fig. 2B) and a second expanded anchoring configuration (Fig. 2D) for anchoring procedures in soft tissue or bone (abstract).
Burkhart et al. (PGPub US 2013/0110165 A1) teaches a soft suture anchor made from sutures (abstract) that has a first insertion configuration (Fig. 6) and a second expanded anchoring configuration (Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771